NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5886-17T2

THERESA C. GRABOWSKI,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

ANNETTE ARNOLD, a/k/a
ANNETTE DENNERY, her Estate,
Beneficiaries, and/or Successors in
Interest, BERNADETTE MAURICE,
a/k/a BERNADETTE DENNIS, and
ANN MARIE McCORMICK,

          Defendants-Respondents,

and

EDWARD J. MAURICE,

     Defendant-Respondent/
     Cross-Appellant.
______________________________

                   Argued January 9, 2020 – Decided June 16, 2020

                   Before Judges Nugent and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
            Law Division, Camden County, Docket No. L-4603-15.

            Andrew Todd Cupit argued               the   cause    for
            appellant/cross-respondent.

            Matthew R. Litt argued the cause for respondent/cross-
            appellant (Posternock Apell PC, attorneys; Matthew R.
            Litt, on the briefs).

            Frank Guaracini, III argued the cause for respondent
            Ann Marie McCormick (Blaney & Karavan, PC,
            attorneys; Frank Guaracini, III, of counsel and on the
            brief).

PER CURIAM

      Plaintiff, Theresa C. Grabowski, is a New Jersey attorney. Years after

representing a client whose stepmother had guaranteed payment of plaintiff's

fees, plaintiff filed a fraud action against, among others, two of the stepmother-

guarantor's other adult children, to whom the mother had transferred her interest

in a house in a seaside community. The trial court dismissed the amended

complaint as to one of the transferees for failure to state a claim upon which

relief could be granted and dismissed the amended complaint as to the other on

summary judgment. Plaintiff appeals from those orders, as well as another order

denying her various requests for relief, including recusal of the trial judge. One

of the defendant-transferees cross-appeals from the denial of his motion seeking




                                                                          A-5886-17T2
                                        2
frivolous pleading sanctions for plaintiff's motion to reinstate the complaint

against him.

        Because plaintiff's amended complaint did not state a cognizable cause of

action against the transferees of the seaside property, and because plaintiff failed

to present evidence on the summary judgment record from which a factfinder

could have inferred that either transferee was responsible under any liability

theory for plaintiff's fee, we affirm. We find no merit in plaintiff's challenge to

the order denying her other relief. On the cross-appeal, because the trial court's

findings of fact and conclusions of law are inadequate, we remand for further

consideration.

                                         I.

        Plaintiff commenced this action by filing a complaint in December 2015,

seeking to recover legal fees for services rendered to defendant Bernadette

Maurice in 2008. The complaint named her and her stepmother, defendant

Annette Arnold, who guaranteed payment of her fees. Arnold died in February

2016.     Two months later, on April 20, 2016, plaintiff filed an amended

complaint, which named all four defendants.

        Plaintiff's amended complaint begins with a section that contains the

following factual assertions. Plaintiff provided legal services to defendant


                                                                            A-5886-17T2
                                         3
Bernadette Maurice (the "client") during 2008. Plaintiff represented the client

based on the client's stepmother ("Arnold" or "mother") guaranteeing verbally

and in writing that she would pay plaintiff's fees. According to the amended

complaint, the mother once "even pledged that plaintiff would be paid from the

proceeds of the sale of a home that she had an ownership interest in at the

shore—only to later advise plaintiff that she had transferred that interest to her

brother for no consideration. At that time, [the mother] again renewed her

promise to pay plaintiff."

      In August 2009, plaintiff sent to the client and her mother letters stating

there was a past due balance of $10,518.01, she intended to file a lawsuit, but

the client and mother had the option to arbitrate the fee dispute if they so elected.

In response, the mother telephoned plaintiff, acknowledged receiving the fee

arbitration notice, "and reiterated her prior multiple promises to pay plaintiff's

bills for legal services rendered" on the client's behalf.       The mother made

additional payments through December 2009. More than five years later, in

September 2014, plaintiff made another written demand for payment of her

outstanding bill.

      More than a year after sending this second demand, plaintiff filed her

initial December 2015 complaint against the client and her mother. The mother


                                                                             A-5886-17T2
                                         4
died two months later, and two months after her death plaintiff filed the amended

complaint.

      The amended complaint contains six "counts." The first four counts allege

causes of action for breach of contract, common law fraud, unjust enrichment,

and an account stated. The fifth count alleges a cause of action for fraudulent

conveyance. The sixth count is a claim for punitive damages.

      Plaintiff represented the client in 2008, as previously noted. The amended

complaint's fifth count alleges that on July 7, 2008, the mother owned a fifty

percent interest in real estate in Avalon. That same day, she represented to

plaintiff that her brother owned the other fifty percent interest in the property,

the property had a fair market value of almost $800,000, and the property was

listed for sale. The mother further represented "that the proceeds of the aforesaid

sale would be used to satisfy any and all obligations due to plaintiff as a result

of the services provided by plaintiff[.]"

      The fifth count additionally alleges that on or about January 28, 2010, the

mother transferred for one dollar her fifty percent interest in the Avalon property

to two of her other children, defendants Ann Marie McCormick and Edward J.

Maurice. More than two years later, on May 30, 2012, the Avalon property was




                                                                           A-5886-17T2
                                            5
sold to a third party for $550,000, resulting in gross proceeds of $137,500 each

to defendants McCormick and Maurice.

      Plaintiff also asserts in the amended complaint's fifth count that by

excluding the client when she transferred her interest in the Avalon property,

the mother evidenced her intent "to have such property not be used to satisfy the

obligations to plaintiff, despite the specific representations of [the mother] to

the contrary." The fifth count asserts the Avalon property's transfer was made

for nominal consideration rather than fair market value and was intended to

defraud the mother's creditors, particularly plaintiff. The count further asserts

the Avalon property's transfer resulted in the unjust enrichment of defendants

McCormick and Maurice, who were both active participants and complicit in the

fraud perpetrated by their mother.

      Plaintiff did not allege that when the mother transferred her interest in the

Avalon property, she was insolvent or became insolvent as a result of the

transfer. Rather, plaintiff asserted that when the mother sold the property, she

represented she "still could and would pay all amounts due plaintiff." The

amended complaint does not refer to the Uniform Fraudulent Transfer Act

("UFTA"), N.J.S.A. 25:2-20 to -34.




                                                                           A-5886-17T2
                                        6
      Following the filing of the amended complaint, the parties filed a series

of motions. First, defendant Edward Maurice filed a motion pursuant to Rule

4:6-2(e) to dismiss the amended complaint for failure to state a claim upon which

relief can be granted. Although plaintiff had not referenced the UFTA in her

complaint, Maurice based his motion on the UFTA's statute of limitation and the

amended complaint's failure to plead with specificity the elements of fraud.

      Plaintiff filed a cross-motion to suppress defendant Edward Maurice's

responsive pleading, enter a default against him, and compel him to deposit the

proceeds he received from the sale of the Avalon property into court pending

resolution of the litigation. In her brief opposing the motion to dismiss, plaintiff

asserted Maurice was "properly a party to this action due to his status as an heir

of Arnold, in addition to the direct causes of action against him." She insisted

Maurice was "properly a defendant with regard to the contract cause of action

due to his being a beneficiary of defendant Arnold, and the fact that plaintiff has

a claim to any proceeds of the [E]state of Arnold that is superior to that of

Movant."

      In her opposing brief, plaintiff insisted she had set forth sufficient "badges

of fraud" to satisfy the specific pleading requirements concerning actions

alleging fraud. Plaintiff repeated, "the Movant is required to be named as a


                                                                            A-5886-17T2
                                         7
defendant regarding Arnold's fraud due to his status as an heir, and plaintiff's

claims having priority against the [E]state of Arnold over any claim of the

Movant." Plaintiff added, "[m]ovant would also have this [c]ourt ignore the

issue that he could be found to have been an active participant in converting the

asset so as to be out of reach of creditors such as plaintiff, and that his motivatio n

could be found to be because of his clear disdain for [the client]."

      Significantly, plaintiff insisted the UFTA did not apply and she had

"established common law causes of action for fraud, fraudulent conveyance, et

cetera[.]" She contended defendant Maurice "seeks to distract attention from

such causes of action by reference to N.J.S.A. 25:2-20, et seq."              Plaintiff

emphasized: "As also noted in paragraph [eighty-two] of the Amended

Complaint, Arnold advised plaintiff that Arnold still had sufficient assets to pay

plaintiff, and Arnold continued to pay plaintiff. Accordingly, N.J.S.A. 25:2 -20,

et seq., does not apply, because the transfer did not render Arnold insolvent at

the time the transfer occurred." Plaintiff concluded that "[i]n view of the lack

of applicability of N.J.S.A. 25:2-20 et seq., the provisions of N.J.S.A. 2A:14-1

apply.[1] Notably, N.J.S.A. 2A:14-1 does not note an exclusion to the [six-] year


1
  N.J.S.A. 2A:14-1 establishes a six-year statute of limitations for, among other
actions, "any tortious injury to real or personal property" and for "recovery upon
a contractual claim."
                                                                               A-5886-17T2
                                          8
time period set forth therein regarding N.J.S.A. 25:2-20, although N.J.S.A.

2A:14-1 does mention N.J.S.A. 12A:2-725 (which is inapplicable to this

matter)."

      The court granted defendant Edward Maurice's motion. The court denied

plaintiff's cross-motion.

      Next, plaintiff filed a motion seeking, among other things, to have

defendant McCormick appointed administratrix of her mother's estate and to

have the court recuse itself for having demonstrated bias against plaintiff's

attorney. The court denied the motion.

      Upon the close of discovery, plaintiff filed a motion seeking to have the

court vacate the order dismissing the complaint as to defendant Edward Maurice.

Plaintiff refused to dismiss the motion after Maurice demanded she do so to

avoid frivolous pleading sanctions. The court denied the motion. The court

later denied defendant Maurice's motion for sanctions.

      In addition to the facts previously recounted concerning plaintiff's

rendering of services to the client, the mother's guarantee, and the mother's

transfer of the Avalon property, the summary judgment motion record included

the following. Defendants McCormick and Maurice certified they did not know

plaintiff, did not know plaintiff had rendered services to the client, and did not


                                                                          A-5886-17T2
                                         9
know the mother had guaranteed payment for those services.          McCormick

testified at her deposition—the transcript was submitted on the motion record—

the Avalon property, a single-family residence, originally belonged to her

grandmother, who passed it down to McCormick's mother, defendant Arnold,

and defendant Arnold's brother. They were to continue to pass it down to the

grandmother's heirs, but defendant Arnold's brother wanted to sell it, and a

lawsuit ensued.

      McCormick further explained that her mother did not want to be involved

in the litigation, so she transferred her interest in the Avalon property to

defendants McCormick and Maurice, both descendants of the grandmother.

Plaintiff's client was not the grandmother's descendent, which was the reason

the mother, defendant Arnold, did not transfer a partial interest to plaintiff's

client. Defendants McCormick and Maurice had a stepbrother, but their mother

would not transfer any property to him due to his drug and alcohol addiction.

      McCormick also testified that her mother, defendant Arnold, did not live

in the Avalon residence. She lived in Lancaster County, Pennsylvania, with her

boyfriend. When she died, her mother co-owned real estate in Cecil County,

Maryland, with her boyfriend. She also owned personal property, including a

car, clothing, and jewelry.


                                                                        A-5886-17T2
                                      10
                                        II.

      On appeal, plaintiff argues the trial court erred by dismissing her fraud

claims, by dismissing her UFTA claims as untimely while imposing a

constructive notice requirement upon her, and by granting summary judgment

despite the existence of genuinely disputed material facts. She also conte nds

the trial court demonstrated bias against her or her attorney, and therefore should

have recused itself; and further erred by refusing to appoint an administrator ad

prosequendum for the mother's estate.

      Before addressing plaintiff's argument, we are constrained to point out

some fundamental precepts concerning appeals.          Our rules require that an

appellant identify and fully brief any issue raised on appeal. R. 2:6-2(a). Parties

to an appeal are required to make a proper legal argument, "[s]upporting [their]

legal argument with appropriate record reference. . . . [And] provid[ing] the

law." State v. Hild, 148 N.J. Super. 294, 296 (App. Div. 1977); see also

Sackman v. N.J. Mfrs. Ins. Co., 445 N.J. Super. 278, 297-98 (App. Div. 2016). It

is not the appellate court's duty to search the record to substantiate plaintiff's

argument. See 700 Highway 33 LLC v. Pollio, 421 N.J. Super. 231, 238 (App.

Div. 2011). An argument based on conclusory statements is insufficient to




                                                                           A-5886-17T2
                                       11
warrant appellate review. Nextel of N.Y., Inc. v. Bd. of Adjustment, 361 N.J.

Super. 22, 45 (App. Div. 2003).

      Here, the arguments in plaintiff's brief are in many instances based upon

conclusory assertions with general citations to cases rather than "a pinpoint

citation, often called a 'pincite[,]'" to the language in a case or "to the specific

pages that relate to the cited proposition[.]" The Blueblook: A Uniform System

of Citation B 10.1.2, at 12 (Colum. L. Rev. Ass'n et al eds., 20th ed. 2015). It

is thus difficult to discern whether a case supports the proposition for which

plaintiff cites it, and in some instances a cited case does not support the

proposition for which it is cited. Notwithstanding these difficulties, we turn to

plaintiff's argument that the trial court erred by dismissing the complaint against

defendant Edward Maurice.

      We need not address the counts of the amended complaint alleging breach

of contract, fraud by the mother, account stated, and unjust enrichment, because

plaintiff has not challenged their dismissal on this appeal. Concerning count

five, fraudulent conveyance, defendant Maurice moved to dismiss the count

essentially for two reasons: it did not state a cause of action under the UFTA,

and it was barred by the UFTA's statute of limitations. Apparently ignoring

plaintiff's argument in her brief that the UFTA did not apply, the trial court


                                                                            A-5886-17T2
                                        12
granted the motion based on the UFTA's statute of limitations. In doing so, the

court applied a standard of review that was inapplicable in light of amendments

to the UFTA, of which the trial court was apparently unaware.

      Notwithstanding these anomalies, we conclude the trial court reached the

correct result.   "[I]t is well-settled that appeals are taken from orders and

judgments and not from opinions, oral decisions, informal written decisions, or

reasons given for the ultimate conclusion." Do-Wop Corp. v. City of Rahway,

168 N.J. 191, 199 (2001).

      Rule 4:6-2 states in relevant part: "[T]he following defenses . . . may at

the option of the pleader be made by motion, with briefs: . . . (e) failure to state

a claim upon which relief can be granted." Rule 4:6-2 also states: "If, on a

motion to dismiss based on the defense numbered (e), matters outside the

pleading are presented to and not excluded by the court, the motion shall be

treated as one for summary judgment and disposed of as provided by R[ule]

4:46, and all parties shall be given . . . reasonable opportunity to present all

material pertinent to such a motion."

      A motion to dismiss a complaint under Rule 4:6-2(e) "must be based on

the pleadings themselves." Roa v. Roa, 200 N.J. 555, 562 (2010). For purposes

of the motion, the "complaint" includes the "exhibits attached to the complaint,


                                                                            A-5886-17T2
                                        13
matters of public record, and documents that form the basis of a claim." Banco

Popular N. Am. v. Gandi, 184 N.J. 161, 183 (2005) (quoting Lum v. Bank of

Am., 361 F.3d 217, 222 n.3 (3d Cir. 2004)).

      Motions to dismiss under Rule 4:6-2(e) "should be granted only in rare

instances and ordinarily without prejudice." Smith v. SBC Commc'ns, Inc., 178

N.J. 265, 282 (2004). This standard "is a generous one." Green v. Morgan

Props., 215 N.J. 431, 451 (2013).

            [A] reviewing court "searches the complaint in depth
            and with liberality to ascertain whether the fundament
            of a cause of action may be gleaned even from an
            obscure statement of claim, opportunity being given to
            amend if necessary." At this preliminary stage of the
            litigation the Court is not concerned with the ability of
            plaintiffs to prove the allegation contained in the
            complaint. For purposes of analysis plaintiffs are
            entitled to every reasonable inference of fact. The
            examination of a complaint's allegations of fact
            required by the aforestated principles should be one that
            is at once painstaking and undertaken with a generous
            and hospitable approach.

            [Printing Mart-Morristown v. Sharp Elecs. Corp., 116
            N.J. 739, 746 (1989) (citations omitted).]

      Nonetheless, a court must dismiss a complaint if it fails "to articulate a

legal basis entitling plaintiff to relief." Sickles v. Cabot Corp., 379 N.J. Super.

100, 106 (App. Div. 2005). "A pleading should be dismissed if it states no basis



                                                                           A-5886-17T2
                                       14
for relief and discovery would not provide one." Rezem Family Assocs., LP v.

Borough of Millstone, 423 N.J. Super. 103, 113 (App. Div. 2011).

      Concerning plaintiff's claims of fraud against defendant Edward Maurice,

the amended complaint did not state a direct cause of action. Rule 4:5-8(a)

requires a plaintiff asserting an allegation of fraud to plead "particulars of the

wrong, with dates and items if necessary, . . . insofar as practicable." To prove

common-law fraud, a plaintiff must prove a defendant made a material

misrepresentation of a presently existing or past fact, knowing or believing the

fact to be false, with the intent that the plaintiff rely on it; and, that the plaintiff

reasonably relied on the misrepresentation, resulting in damages.                Banco

Popular, 184 N.J. at 172-73; Gennari v. Weichert Co. Realtors, 148 N.J. 582,

610 (1997).     The amended complaint does not contain any such facts or

allegations against defendant Maurice.

      Before the trial court, plaintiff argued Maurice was "required to be named

as a defendant regarding [the mother's] fraud due to his status as an heir, and

plaintiff's claims having priority against the estate of [the mother] over any

claims of [defendant Edward Maurice]." She provided no analysis for that

conclusory assertion, nor did she cite any precedent to support it. Now, on

appeal, plaintiff asserts that because Maurice is not a bona fide purchaser for


                                                                                A-5886-17T2
                                         15
value of his interest in the Avalon property, the profit he made is subject to

plaintiff's claims "against said property that flow through defendant [mother]

and result from her fraud." Plaintiff also asserts that "equity and justice require

the reinstatement of the case against defendant as recipients of a windfall due to

said fraud." These conclusory assertions do not alter the amended complaint's

deficiency in asserting either a direct claim against defendant Maurice or a

legally sufficient claim that he is somehow vicariously liable for the fraud his

mother allegedly perpetrated nearly three years before she transferred the

property and nearly seven years before she died. In short, though the trial court's

rationale for dismissing the complaint against Maurice was incorrect, the result

was correct. Accordingly, we affirm the decision.

      In contrast to her argument to the trial court that the UFTA does not apply,

plaintiff now appears to argue her amended complaint states a cause of action

under the UFTA. Although not entirely clear, she appears to argue that her

complaint states a cause of action under N.J.S.A. 25:2-27, which deems a

transfer of property fraudulent as to an existing creditor at the time of the

transfer "if the debtor made the transfer or incurred the obligation without

receiving a reasonably equivalent value in exchange for the transfer or




                                                                           A-5886-17T2
                                       16
obligation and the debtor was insolvent at that time or the debtor became

insolvent as a result of the transfer or obligation."

      This argument fails, because plaintiff argues that an inference the mother

was insolvent derives from certain bank record balances plaintiff obtained by

issuing a subpoena to the bank. Even if the records demonstrated the mother

was insolvent, which they did not, the records were not submitted to the trial

court in opposition to defendant Maurice's motion to dismiss. Because they

were not part of the motion record before the trial court, we will not consider

them on this appeal.

                                        III.

      Plaintiff next contends the trial court erred by granting summary judgment

to defendant McCormick.         Appellate courts "review[] an order granting

summary judgment in accordance with the same standard as the motion

judge." Bhagat v. Bhagat, 217 N.J. 22, 38 (2014) (citations omitted). Our

function is not "to weigh the evidence and determine the truth of the matter but

to determine whether there is a genuine issue for trial." Brill v. Guardian Life

Ins. Co. of Am., 142 N.J. 520, 540 (1995) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)); accord R. 4:46-2(c).           A trial court's

determination that a party is entitled to summary judgment as a matter of law is


                                                                        A-5886-17T2
                                        17
not entitled to any "special deference," and is subject to de novo

review. Cypress Point Condo. Ass'n v. Adria Towers, L.L.C., 226 N.J. 403, 415

(2016) (citation omitted). "Only 'when the evidence "is so one-sided that one

party must prevail as a matter of law"' should a court enter summary

judgment." Petro-Lubricant Testing Labs., Inc. v. Adelman, 233 N.J. 236, 257

(2018) (quoting Brill, 142 N.J. at 540).

      In opposition to defendant McCormick's summary judgment motion,

plaintiff argued neither that McCormick perpetrated a fraud nor that she was

vicariously liable for the fraud allegedly perpetrated by her mother. Rather, she

relied exclusively on the UFTA, argued the transfer of the Avalon property was

for inadequate consideration, and further argued the bank records she

subpoenaed demonstrated she had inadequate funds to satisfy her debt. 2

      The bank records do not demonstrate the mother was insolvent. The bank

records demonstrate a flow of revenue, including social security payments, and

an outflow of payments. Although the account balance at any given point was

not an irrelevant consideration, plaintiff offered nothing to refute McCormick's



2
  The index to plaintiff's appendix does not list the bank statement as a document
she provided in opposition to the summary judgment motion. Rather, she lists
the bank statement as a document she provided in support of her motion to vacate
the dismissal order as to defendant Edward Maurice.
                                                                          A-5886-17T2
                                       18
deposition testimony that her mother co-owed with her boyfriend property in

Maryland and possessed personal property, including a car and jewelry. In

short, plaintiff offered no competent evidence from which a factfinder could

have inferred either that the mother was insolvent when she transferred her

interest in the Avalon property or that the transfer rendered her insolvent.

Consequently, plaintiff's opposition was inadequate to create a genuinely

disputed issue of material fact concerning the section of the UFTA she relied

upon in opposing McCormick's summary judgment motion.                    Plaintiff's

remaining arguments concerning the summary judgment motion are without

sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).

                                        IV.

      Plaintiff next argues the trial court erred by failing to recuse itself and by

failing to appoint an administrator ad prosequendum for the mother's estate. The

trial court's curt exchanges with plaintiff's counsel during oral argument, lack of

any attempt to properly frame or narrow the issues, and misapplication of the

appropriate standard of review may have given plaintiff's counsel the impression

of bias. We cannot so conclude, however, based on the record before us. More

important, our plenary review leads us to conclude as a matter of law that

defendant Maurice's motion to dismiss for failure to state a cause of action and


                                                                            A-5886-17T2
                                       19
defendant McCormick's summary judgment motion were properly granted. Both

were meritorious. Plaintiff's remaining arguments on this point are without

sufficient merit to warrant further discussion. R. 2:11-3(e)(1)(E).

                                       V.

      Defendant Edward Maurice cross-appeals from the trial court's dismissal

of his claim for frivolous pleading sanctions. He contends plaintiff's motion to

reinstate the complaint against him was frivolous. Plaintiff's counsel filed the

motion under Rule 4:50 and asserted newly discovered evidence required the

reinstatement of the complaint as to Edward Maurice. It appears from the

pleadings plaintiff's counsel filed the motion based primarily on defendant

McCormick's deposition testimony. Plaintiff's counsel perceived that when the

trial court dismissed the complaint against defendant Edward Maurice, it did so

because it accepted as a fact that the mother transferred the Avalon property as

part of her estate planning.      Plaintiff's counsel construed McCormick's

deposition testimony as affirming the transfer did not take place as a result of

estate planning.

      The trial court denied the motion. In doing so, the court determined

plaintiff's counsel's characterization of McCormick's deposition testimony was

inaccurate. The court found that counsel's representation of what McCormick


                                                                        A-5886-17T2
                                      20
said was not "even close" to her actual testimony.                  Based on this

mischaracterization, as well as what the court considered instances of such

conduct in the past, the court concluded plaintiff's counsel believed as an

attorney he was "charged with the responsibility to take people's words, and not

just nuance them, but twist them and contort them to a point that only in the

most strained interpretation of what they said, could it stand for a proposition

that would be favorable to your argument, yet you . . . will push them that far."

However, though apparently concluding the factual allegations asserted by

plaintiff's counsel had no evidentiary support, see Rule 1:4-8(a)(3), the court

denied the motion. Addressing plaintiff's counsel, the court commented it did

not know whether counsel's conduct in construing facts as he did was "a

methodology." The court further commented it thought counsel truly believed

such tactics were "an appropriate way to argue." The court concluded: "And

because of that, only because of that, [I am] not going to impose a sanction."

      The court gave little or no consideration to the factors enumerated in Rule

1:4-8(a), particularly 1:4-8(a)(3) that "factual allegations have evidentiary

support or, as to specifically identified allegations, they are either likely to have

an evidentiary support or they will be withdrawn or corrected if reasonable

opportunity for further investigation or discovery indicates insufficient


                                                                             A-5886-17T2
                                        21
evidentiary support[.]"   The court provided no analysis of how plaintiff's

counsel's mischaracterization of defendant McCormick's testimony squared with

the factors enumerated in Rule 1:4-8(a).

      Trial courts considering a motion for frivolous pleading sanctions under

Rule 1:4-8(a) are required to make findings of fact and conclusions of law in the

record. Rule 1:7-4(a); Alpert, Goldberg, Butler, Norton & Weiss v. Quinn, 410

N.J. Super. 510, 544 (App. Div. 2009). Here, if the trial court's decision from

the bench is considered to have included findings of fact and conclusions of law,

such findings and conclusions are wholly inadequate. For that reason, we vacate

the order denying defendant Maurice's motion for sanctions and remand this

matter for further consideration of that motion under the proper standard of

review.

      Our opinion should not be construed as indicating in any way whether the

award of frivolous pleading sanctions is appropriate or not. That decision is left

to the discretion of the trial court. The trial court's decision, however, must

include adequate factual findings and legal conclusions.

      Affirmed in part, vacated in part and remanded for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                          A-5886-17T2
                                       22